148 Ga. App. 680 (1979)
252 S.E.2d 198
McMICHEN
v.
GEORGIA STATE BANK (two cases).
56842, 56843.
Court of Appeals of Georgia.
Submitted November 13, 1978.
Decided January 11, 1979.
Richard A. Thibadeau, for appellant.
Kyle Yancey, Holcomb & McDuff, Clinton A. Harkins, Ray Gary, for appellee.
SMITH, Judge.
In his suit against Georgia State Bank, McMichen predicated his claim on the bank's alleged wrongful dishonor of a certain check. Uncontradicted evidence established that, at the time McMichen issued the check and at all times thereafter, there were no funds in McMichen's account. The dishonor was not wrongful, and the trial court did not err in granting the bank's motion for summary judgment. Insofar as the appellant has filed two identical notices of appeal from the same judgment, the judgment is affirmed in the first appeal, and the second appeal is dismissed.
Judgment affirmed in Case No. 56842; appeal *681 dismissed in Case No. 56843. Deen, P. J., and Banke, J., concur.